Citation Nr: 0710421	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-18 563A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for keratoconus and 
cataract of the left eye due to trauma. 

3.  Entitlement to service connection for defective vision of 
refractive error (claimed as bilateral eye disorder). 

4.  Entitlement to service connection for choracne due to 
exposure to herbicides (Agent Orange). 

5.  Entitlement to service connection for a back disorder 
(claimed as back pains).

6.  Entitlement to service connection for a neck disorder 
(claimed as neck pains). 

7.  Entitlement to service connection for a multiple joint 
disorder (claimed as multiple joint pains). 

8.  Entitlement to service connection for a urinary tract 
disorder.

9.  Entitlement to service connection for residuals of a 
right shoulder injury. 

10.  Entitlement to service connection for a prostate 
disorder.

11.  Entitlement to service connection for residuals of a 
right hand injury. 

12.  Entitlement to service connection for residuals of a 
left ankle injury. 

13.  Entitlement to service connection for residuals of a 
left foot injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant") served on 
active duty from August 1965 to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  




FINDING OF FACT

In January 2007, prior to the promulgation of a decision by 
the Board in the appeal of the above-listed claims for 
service connection, the veteran withdrew in writing his 
appeal as to all issues.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to the service connection claims listed above on 
the title pages of this decision.  38 U.S.C.A. 
§§ 511, 7104, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 20.101, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA Secretary shall decide all questions of law and fact 
necessary to a decision regarding compensation benefits.  38 
U.S.C.A. § 511(a).  All questions in a matter which under 38 
U.S.C.A. § 511(a) are subject to decision by the VA Secretary 
shall be subject to one review on appeal to the Secretary.  
Final decisions on such appeals shall be made by the Board.  
38 U.S.C.A. § 7104(a).

A Substantive Appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b).  Withdrawal may be made by the appellant 
or by his or her authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed by 
the appellant personally without the express written consent 
of the appellant.  38 C.F.R. 
§ 20.204(c). 

In this case, an electronic mailing from the veteran to VA 
dated January 26, 2007 reflects the veteran's written request 
to withdraw all 13 claims for service connection that were 
pending at the Board.  In addition, a January 26, 2007 Report 
of Contact with the veteran (VA Form 119) reflects that a VA 
representative spoke with the veteran and confirmed that he 
was requesting withdrawal of his appeal to the Board.  
Because the veteran's written request was received prior to 
the promulgation of a decision by the Board in the appeal of 
the above-listed claims for service connection, the Board 
finds that the veteran has withdrawn his appeal as to all 
appealed issues.  Because there remains no issue of fact or 
law before the Board pertaining to the service connection 
claims listed above on the title pages of this decision, the 
Board has no jurisdiction to review these issues. 


ORDER

The claim for service connection for post-traumatic stress 
disorder (PTSD) is dismissed. 

The claim for service connection for keratoconus and cataract 
of the left eye due to trauma is dismissed. 

The claim for service connection for defective vision of 
refractive error (claimed as bilateral eye disorder) is 
dismissed. 

The claim for service connection for choracne due to exposure 
to herbicides (Agent Orange) is dismissed. 

The claim for service connection for a back disorder (claimed 
as back pains) is dismissed.

The claim for service connection for a neck disorder (claimed 
as neck pains) is dismissed. 

The claim for service connection for a multiple joint 
disorder (claimed as multiple joint pains) is dismissed. 

The claim for service connection for a urinary tract disorder 
is dismissed.

The claim for service connection for residuals of a right 
shoulder injury is dismissed. 

The claim for service connection for a prostate disorder is 
dismissed.

The claim for service connection for residuals of a right 
hand injury is dismissed. 

The claim for service connection for residuals of a left 
ankle injury is dismissed. 

The claim for service connection for residuals of a left foot 
injury is dismissed.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


